Citation Nr: 0109217	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-00 097A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $530, to include 
the issue of the proper creation of the overpayment.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
February 1949.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1999 decision 
by the Committee on Waivers and Compromises (Committee) of 
the Denver, Colorado RO, which denied the veteran's request 
for waiver of recovery of an overpayment of improved pension 
benefits on the basis that recovery would not be against 
equity and good conscience.


REMAND

The evidence of record shows that the veteran was in receipt 
of improved pension benefits.  The overpayment was created by 
a May 1999 RO letter that retroactively terminated the 
veteran's improved pension benefits, effective December 1, 
1998, on the basis that his countable income had exceeded the 
maximum annual limit.  According to the May 1999 termination 
letter and the July 1999 Committee decision, the termination 
was ordered after the RO learned that the veteran had married 
in November 1998 and that his wife was receiving Social 
Security benefits.

The veteran contends, in essence, that the creation of the 
debt at issue was the result of VA administrative error.  
Sole administrative error connotes that the appellant neither 
had knowledge of nor should have been aware of the erroneous 
award.  Further, neither the appellant's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10) (West 
1991); 38 C.F.R. § 3.500(b)(2) (2000).  The veteran asserts 
that he had informed the RO of his marriage in a timely 
manner.  Specifically, the veteran asserts that while VA was 
aware as early as November 1998 that he had married, VA did 
not terminate his VA pension benefits until May 1999.

The Board notes that the RO has not yet addressed the issue 
of administrative error.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (Court) has 
concluded that it is improper to adjudicate an application 
for waiver without first determining the lawfulness of the 
debt asserted.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  See also VAOPGCPREC 6-98 (April 24, 1998).  Although 
this holding pertained to an overpayment under the loan 
guaranty program, the Board finds this sufficiently 
persuasive to warrant further adjudicative action. 

In addition, review of the claims folder shows that the 
statement of the case (SOC) provided to the veteran, while 
containing the applicable regulations (particularly 38 C.F.R. 
§§ 1.963, 1.965), did not contain a discussion of how each of 
the elements of the equity and good conscience standard 
affected the RO's decision.  According to 38 C.F.R. § 19.29, 
a SOC must be complete enough to allow the appellant to 
present written and/or oral arguments before the Board.  It 
must contain a summary of the applicable laws and 
regulations, with appropriate citations, a discussion of how 
such laws and regulations affect the determination, and the 
determination and reasons for the determination of the agency 
of original jurisdiction with respect to which disagreement 
has been expressed.  In the present case, it is evident that 
the SOC is inadequate, as the RO failed to discuss how each 
element of the equity and good conscience standard affected 
its determination.

Furthermore, the record shows that the veteran most recently 
submitted a financial status report in 1999.  It would be 
useful to obtain a current financial status report to 
determine how the veteran's circumstances have changed since 
1999.

On a final note, prior to adjudicating the veteran's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Such a duty is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case to the RO for the following 
action:

1.  The RO should request that the 
veteran provide a current financial 
status report listing all monthly income, 
monthly expenses, and assets.  Once 
obtained, all documentation should be 
associated with the claims file.

2.  Thereafter, the RO should prepare an 
audit, setting forth the period of the 
overpayment at issue, and the amounts due 
and paid to the veteran.  Once compiled, 
the audit report must be associated with 
the claims file, and a copy must be sent 
to the veteran.

3.  Thereafter, the RO should formally 
adjudicate the issue of whether the 
overpayment charged to the veteran was 
properly created, to include a 
determination as to whether the 
overpayment of benefits was the result of 
sole VA error under 38 C.F.R. § 
3.500(b)(2).  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should review the issue of 
entitlement to waiver of recovery of an 
overpayment.  If the claim continues to 
be denied, the RO should provide the 
veteran with a supplemental statement of 
the case (SSOC) that accurately reflects 
the reasons for its decision and contains 
a recitation of the applicable laws and 
regulations insofar as claims for waiver 
of recovery of overpayments are 
concerned.  The SSOC should provide the 
pertinent laws and regulations, to 
include 38 U.S.C.A. § 5302 (West 1991) 
and 38 C.F.R. §§ 1.963, 1.965 (2000), and 
a discussion of how each of the elements 
in these laws and regulations affected 
the RO's determination.  The veteran 
should be given the opportunity to 
respond to the SSOC.


Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



